FILED
                            NOT FOR PUBLICATION                             JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 10-30153

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00401-JLR

  v.
                                                 MEMORANDUM*
STEPHAN LEE DONALDSON, a.k.a.
Justin Lee Young,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                            Submitted January 15, 2013**

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Stephan Lee Donaldson appeals from the district court’s judgment and

challenges his guilty-plea conviction and the sentence of four months

imprisonment and $108,806.14 in restitution imposed for misprision of a felony, in


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 18 U.S.C. § 4. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Donaldson’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided

Donaldson the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief as to Donaldson’s

conviction. We accordingly affirm Donaldson’s conviction.

      Donaldson waived the right to appeal his sentence, including the amount of

restitution. Because the record discloses no arguable issue as to the validity of the

sentencing waiver, we dismiss Donaldson’s appeal as to his sentence. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                    10-30153